ACCEPTED
                                         04-15-00673-CV
                             FOURTH COURT OF APPEALS
                                  SAN ANTONIO, TEXAS
                                   10/29/2015 3:14:10 PM
                                          KEITH HOTTLE
                                                  CLERK

04-15-00673-CV


                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 10/29/2015 3:14:10 PM
                     KEITH E. HOTTLE
                          Clerk